Citation Nr: 0622488	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  02-01 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A).  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA or Social Security records.  Counts v. Brown, 6 Vet. 
App. 473 (1994).

The veteran has been granted Social Security Administration 
(SSA) disability benefits.  The RO should contact the Social 
Security Administration (SSA) and obtain all medical records 
related to the veteran's claim for SSA disability benefits.  

The fulfillment of the statutory duty to assist ... includes 
the conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one.  Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

The veteran has not had a VA examination since August 2001.  
A more recent aid and attendance examination is needed for 
the purpose of determining the effect the veteran's 
disabilities have on his daily life
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should contact the Social 
Security Administration and obtain all 
records related to the veteran's claim 
for disability benefits, including all 
medical records relied upon in making the 
decision to award benefits.

2.  The veteran should be afforded a 
general medical examination to determine 
the nature and severity of all 
disabilities present, their effect on the 
veteran's activities of daily life, and 
his need for aid and attendance of another 
person.  When conducting this examination, 
the examiner is requested to consider 
factors such as (1) whether the veteran's 
disabilities prevent him from caring for 
his daily personal needs without the 
assistance of others on a regular basis 
which includes: inability of claimant to 
dress or undress himself, or to keep 
himself ordinarily clean and presentable; 
frequent need of adjustment of any special 
prosthetic or orthopedic appliances which 
by reason of the particular disability 
cannot be done without aid (this will not 
include the adjustment of appliances which 
normal persons would be unable to adjust 
without aid, such as supports, belts, 
lacing at the back, etc.); inability of 
claimant to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from hazards 
or dangers incident to his or her daily 
environment; (2) whether he is required to 
remain in bed; and (3) whether the 
veteran's disabilities substantially 
confine him to his dwelling or immediate 
premises.  All indicated studies should be 
performed, and all manifestations of 
current disability should be described.  
The claims file should be made available 
to the examiner for review in conjunction 
with the examination.  

3.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence and assigning 
disability evaluations to all disabilities 
found to be present on examination.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

